Citation Nr: 1713023	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-12 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for patella-femoral syndrome of the right knee disability, rated as 10 percent disabling effective January 26, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1977 to November 1980, and October 1983 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared at an October 2012 Board videoconference hearing before the undersigned Veteran Law Judge (VLJ).  A transcript of that hearing is associated with the record.

By way of procedural history, in an August 2009 rating decision, the RO granted the Veteran's claim for service connection for a right knee disability and assigned a noncompensable rating.  A subsequent April 2013 rating decision awarded the Veteran a 10 percent rating for his right knee disability, effective March 14, 2013.  In a June 2015 decision, the Board declined to assign an increased rating for the Veteran's right knee disability.

Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court vacated the Board's June 2015 decision and remanded the claim to the Board for additional development.  Finally, the Board in August 2016 remanded the claim to the AOJ for further development, and specifically requested that the examiner comply with standards discussed in Correia v. McDonald, 28 Vet. App. 158 (2016).

In the November 2016 rating decision, the AOJ assigned a 10 percent rating for his service connected right knee effective January 26, 2009.  The Veteran's claim for a higher rating for the service-connected right knee disability remains on appeal, as he is not in receipt of the highest possible rating throughout the rating period on appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the Veteran's right knee claim, the issue was first remanded by the Board in February 2013.  At that time the Board found that a March 2013 VA knee and lower leg examination was inadequate for the purpose of adjudicating the claim, as the examiner did not adequately address the Veteran's lay statement regarding functional impairment and limitation of motion due to his right knee pain. See Barr v Nicholson, 21 Vet App 303, 312.  Although the examiner noted that the Veteran experienced less movement than normal and pain on movement in the right knee, the March 2013 examiner did not address the impact of these symptoms on the Veteran's functional ability during flare-ups or upon repetitive use, or provide the degree of additional loss of function due to pain on use or during flare-ups.  See Deluca v. Brown, 8 Vet. App. 202, 206 (1995); See also Mitchell v. Shinseki, 25 Vet. App. 32, 33 (2011).  Similarly, in August 2016 the Board once again remanded the Veteran's right knee claim because the examiner failed to adequately address the Veteran's functional impairement due to his right knee pain, and failed to provide sufficient evidence for an adequate evaluation of the Veteran's current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

The Board finds the most recent October 2016 examination report to be inadequate for rating purposes.  Barr, 21 Vet. App. 303, 307.  Specifically, the October 2016 examiner opined that the Veteran's right knee is abnormal or outside of normal range, and that the range of motion itself contribute to a functional loss.  The VA examiner further opined there was objective evidence of localized tenderness or pain on palpation of the joint; and noted pain, weakness, fatigability or incoordination significantly limit the Veteran's functional ability based on increased pain and decreased endurance.  The examiner noted the Veteran had right knee pain with weight bearing; however, the examination did not include range of motion testing for pain with weight-bearing, as required by Correia.  As such, the range of motion measurements in that examination report are unreliable and not adequate for rating purposes.  

Additionally, the examiner did not specify whether the range of motion testing results were for active motion or passive motion.  In Correia, 28 Vet. App. 158, the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  That sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  As the October 2016 VA examination report does not comply with Correia, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.

Although further delay is regrettable, the Board finds that additional development is necessary for the remaining issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the examiner who provided the October 2016 VA opinion or, if that examiner is not available, to a similarly qualified VA clinician for preparation of an addendum opinion.  The examiner must indicate that the record was reviewed.  Further in-person examination of the Veteran is left to the discretion of the examiner.  If the examiner determines that further in-person examination is necessary, then such an examination should be scheduled to determine the current nature and severity of the Veteran's service-connected right knee disability.  The examiner should report all manifestations related to the disability.  The examiner must address the following:

(a)  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), and 38 C.F.R. § 4.59 (2016), the examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for both knees.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In recording the ranges of motion for the Veteran's knee, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected left knee disability.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

(b)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use over time or during flare-ups in the right knee.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should estimate any additional functional loss during flare-ups or on repeated use, if feasible.  If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so.

2.  After completion of the above, review the expanded record.  If any benefit sought remains denied, then issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



                   _________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).











